BOWEN, Judge.
Pursuant to Alabama Code Section 12-12-72 (1975), the District Court of Montgomery certified the following question of law as the basis of this appeal:
“Does Act No. 82-850, passed by the Alabama State Legislature in the third Special Session of 1982 violate Section 125 of the Alabama Constitution of 1901, thereby rendering said act null, void and invalid?”
Act. No. 850 (August 22, 1982), 1982 Ala. Acts, attempted to amend Alabama Code Sections 12-15-1, -30, -33 and -34 relating to juvenile court proceedings. That act was one of many included in what has commonly been referred to as “the Governor’s Crime Package.”
On authority of State v. Eley, 423 So.2d 303 (Ala.Crim.App.1982), cert. denied, 423 So.2d 305 (Ala.1982), we hold that Act No. 82-850 is unconstitutional in that it was not properly deposited with the Secretary of State as required by Section 125 of the Alabama Constitution of 1901 and therefore never became law.
The judgment of the district court is affirmed.
AFFIRMED.
All Judges concur.